 1

 2
                                  UNITED STATES DISTRICT CCOURT
 3

 4                                         DISTRICT OF NEVADA

 5

 6   VALLIER WILLIAM TOMPKINS,                     )   Case No.: 3:16-CV-00692-RCJ-CBC
                                                   )
 7                                                 )   ORDER ADOPTING AND ACCEPTING
                             Plaintiff,            )   REPORT AND RECOMMENDATION OF
 8                                                 )   UNITED STATES MAGISTRATE JUDGE
     vs.                                           )   (ECF NO. 26)
 9                                                 )
     KAREN GEDNEY et al.,                          )
10                                                 )
                                                   )
11                           Defendants.           )
                                                   )
12

13
            Before the Court is the Report and Recommendation of United States Magistrate
14
     Judge Carla Baldwin Carry (ECF No. 26 1) entered on July 17, 2019, recommending that
15

16
     the Court deny Plaintiff’s Motion for Preliminary Injunction or TRO (ECF No. 10). No

17   objection to the Report and Recommendation has been filled.
18          This action was referred to Magistrate Judge Carry under 28 U.S.C. §
19
     636(b)(1)(B) and Local Rule IB 1-4 of the Rules of Practice of the United States District
20
     Court for the District of Nevada.
21

22          The Court has considered the pleadings and memoranda of the parties and other

23   relevant matters of record pursuant to 28 U.S.C. § 636(b)(1)(B) and Local Rule IB 3-2.
24
            IT IS HEREBY ORDERED that Magistrate Judge Carry’s Report and
25
     Recommendation (ECF No. 26) entered on July 17, 2019, is ADOPTED and
26
     ACCEPTED.
27

28          1   Refers to Court’s docket number.



                                                        1
 1         IT IS FURTHER ORDERED that the Plaintiff’s Motion for Preliminary Injunction
 2
     or TRO (ECF No. 10) is DENIED.
 3
           IT IS SO ORDERED.
 4
                                              Dated this 1st day of August, 2019.
 5

 6

 7
                                              ROBERT C. JONES
 8
                                              Senior District Judge

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28



                                                 2
